Citation Nr: 1329369	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
left foot first metatarsal degenerative joint disease and 
hallux rigidus, status post arthroplasty of the first 
metatarsophalangeal (MTP) joint.

2.  Entitlement to a compensable evaluation for a right 
ankle scar, to include restoration of a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to June 
2003, and from March 2006 to September 2007.  He also had an 
earlier period of active duty for training from May 1964 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 2008, which, in pertinent part, granted service 
connection for left foot first metatarsal degenerative joint 
disease, rated noncompensably disabling; and December 2010, 
which reduced a 10 percent evaluation for right ankle scar 
to 0 percent, effective May 1, 2010.  As discussed below, 
the first issue has been revised to more accurately reflect 
the current service-connected disability picture.  In May 
2013, the Veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).  

At his hearing, the Veteran stated that he had pain and 
swelling in his right ankle itself, as well as in the scar, 
which potentially raises an issue of entitlement to an 
increased rating for service-connected status-post fracture 
of the right ankle, currently assigned a 10 percent rating.  
This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the claim, and it is referred to 
the AOJ for appropriate action.  As discussed below, during 
his hearing where he was talking about a bone spur, which 
was transcribed as both "hip" and "heel."  (See Transcript, 
pp 12-13.)  If he meant his "hip," the issue of service 
connection for the condition must be referred to the RO for 
appropriate action, as it is not inextricably intertwined 
with an issue on appeal.

A claim for TDIU can be inferred as part of the original 
claim for a higher rating in certain circumstances.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran said, 
on his February 2009 VA examination, that he lost his job in 
construction when he was deployed to Afghanistan and Iraq, 
and that now, because of his health, he could not work 
construction anymore.  However, Rice held that a TDIU claim 
is part of the increased rating claim on appeal to the Board 
where the TDIU claim is based solely upon the disability or 
disabilities which are the subject of the increased-rating 
claim.  There are multiple other service-connected 
disabilities which are not on appeal to the Board, as well 
as a number of non-service-connected disabilities.  Finally, 
the issue was not included in the arguments presented during 
the Veteran's Travel Board hearing, either by the Veteran or 
by his representative.  Therefore, in the factual and legal 
circumstances of this case, the Board declines to take 
jurisdiction over a TDIU claim, and the issue is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the rating for the right ankle scar, at the 
Veteran's hearing, his representative requested that an 
additional examination be obtained.  He alleged that the 
last examination, in October 2009, was inadequate because 
the examiner did not consider pain or tenderness.  A review 
of the pertinent VA examinations in November 2007 and 
October 2009 reveals that the November 2007 examination 
found the Veteran had a scar on the right lateral malleolus 
which was tender to palpation.  The October 2009 examination 
revealed the two surgical scars, on the right lateral ankle 
and the right medial ankle, to be "nontender" to palpation.  
This examination concerning the scars did address 
tenderness, and appears to have been at least as thorough as 
the November 2007 examination which formed the basis for the 
10 percent rating.  

Nevertheless, the Veteran testified that the scar was 
painful, and has continued to be painful.  Both prior 
examinations were in the context of an evaluation of the 
right ankle disability as a whole, and the Board finds that 
the Veteran should be afforded a specific "Scars" 
examination, to determine the symptomatology associated with 
the scars, alone.  In this regard, care must be taken to 
determine the symptomatology associated with the scars, as 
separate from the underlying ankle disability, which is 
rated separately, to avoid pyramiding.  38 C.F.R. § 4.14.

With respect to the left foot first metatarsal degenerative 
joint disease, further development is needed, first, to 
consider the entire scope of the service-connected 
disability.  In this regard, currently, the service-
connected condition is listed by the RO as "left foot first 
metatarsal degenerative joint disease," based on the 
diagnosis provided in the November 2007 VA general medical 
examination.  Since then, however, additional evidence 
concerning the condition has been developed.  A podiatry 
consult in August 2008 resulted in an assessment of "painful 
hallux rigidus, left foot; degenerative changes," as well as 
"osteophyte, left first MTP joint."  He underwent left foot 
surgery for "painful hallux rigidus of the left first MTP 
joint" in August 2008.  The operative report noted 
degenerative changes, hypertrophic bone formation, and 
osteophytes.  The surgery included resection of the first 
metatarsal head, with implantation of an arthroplasty of the 
first left MTP joint.  All of this was within a year of the 
Veteran's separation from service.  On a VA examination in 
February 2009, the Veteran was diagnosed with "great toe 
arthroplasty for degenerative joint disease" and "hallux 
rigidus."  

It is clear from the foregoing that the Veteran's service-
connected left first MTP joint disability must be expanded 
to explicitly include hallux rigidus, which is a "painful 
flexion deformity of the great toe in which there is 
limitation of motion of the metatarsophalangeal (MTP) 
joint," (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 811 (30th 
Ed. 2003), as well as the post-arthroplasty residuals.  

In addition, in his original claim, he claimed service 
connection for a left "foot" disability.  The November 2007 
VA examination disclosed, in addition to the findings 
concerning the MTP joint, Achilles tendon tenderness, 
tenderness to palpation along the medial arch, and lateral 
heel abnormal shoe wear.  An outpatient treatment record 
dated in June 2008 noted that an X-ray of the foot in 2007 
had shown evidence of calcification of the Achilles tendon.  
X-rays in June 2008 (within a year of his discharge from 
service) showed a small area of calcification at the level 
of the insertion of the Achilles at the calcaneus [heel].  
In July 2008 he walked with an antalgic gait on the left 
foot.  

On the VA examination in February 2009 the Veteran said that 
his toe was still painful.  On examination, he had 
limitation of motion in the left great toe, as well as pain 
on the lateral aspect of the foot that he stated occurred 
since he was compensating for the great toe.  He avoided 
weight bearing of the left great toe during stance and had 
an abnormal gait.  The examiner also noted that he had a 
very mild hallux valgus, as a new finding.  This examination 
did not note any heel abnormality.  

At his hearing, the Veteran testified that he began 
experiencing pain due to problems walking caused by his 
service-connected left foot condition, and as a consequence, 
developed a bone spur.  There is some confusion as to 
whether he was referring to his "hip" or his "heel," as the 
transcript refers to "hip" pain, then switches to "heel" 
while, to all appearances, talking about the same condition.  
(See Transcript, pp 12-13.)  If he was talking about a heel 
spur, it would be consistent with the calcification noted in 
2008.  (If he meant his "hip," such matter must be referred 
to the RO for appropriate action, as it is not inextricably 
intertwined with a disability on appeal.)  

The Board finds that to the extent there are symptoms or 
findings concerning the left foot, such as a heel spur, or 
pain in another area of the foot, that are not already part 
of the service-connected disability picture, the issue of 
service connection has been raised, and is inextricably 
intertwined with the issue of rating the service-connected 
disability.  In this regard, currently, his condition is 
rated under Diagnostic Code 5010, as a single minor joint.  
See 38 C.F.R. § 4.45(f).  However, there is evidence 
indicating that the Veteran's service-connected condition 
may be more appropriately rated under a Diagnostic Code 
applicable to the foot, such as Diagnostic Code 5279 
(metatarsalgia), Diagnostic Code 5281 (hallux rigidus), or 
Diagnostic Code 5284 (other foot injuries).  Such a 
determination would be simplified if the entire scope of the 
disability were to be ascertained before assigning a rating 
under a specific Diagnostic Code.  

Given these considerations, an examination must be provided.  
In this regard, the Veteran's last VA compensation 
examination of the foot was over 4-1/2 years ago, in February 
2009.  Additionally, the raised claim service connection for 
additional left foot disability must be decided, in the 
first instance, before a final decision as to the issue of a 
compensable rating for the first metatarsophalangeal (MTP) 
disability.  

At his hearing, the Veteran testified that he has not 
received recent VA treatment for his conditions; therefore, 
treatment records will not be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VCAA notice 
letter as to the raised claim of service 
connection for other disability of the 
left foot, to include a heel spur and 
hallux valgus, on the basis of direct 
service connection, and as secondary to, 
including by aggravation, the service-
connected postoperative left first MTP 
joint disability.  

2.  Schedule the Veteran for an VA "Scars" 
examination to determine the severity and 
manifestations of the two service-
connected post-surgical scars of the right 
ankle.  The claims folder must be provided 
to the examiner for review in connection 
with the examination.  The examination 
must specifically note whether either scar 
is painful, in addition to all other 
relevant findings.  Care must be taken to 
ensure that the findings pertain to the 
scars and not the underlying ankle 
disability, which is rated separately.  
Any opinion reached must be supported by 
an adequate rationale or explanation.

3.  Schedule the Veteran for an 
appropriate VA examination of the 
Veteran's left foot, to determine the 
extent and severity of the service-
connected left foot disability, which 
currently consists of left MTP joint 
arthritis and hallux rigidus, status post 
arthroplasty. The claims folder must be 
provided to the examiner for review in 
connection with the examination.  The 
examination report must address the 
following:

    (a) Identify whether there is any other 
disability of the left foot, separable 
from the service-connected disability, 
such as a heel spur or hallux valgus, and, 
if so, whether it is at least as likely as 
not (50 percent or greater probability) 
that any such disorder is due to, the 
result of, or aggravated (increased in 
severity beyond natural progress) by 
service-connected left first MTP 
degenerative joint disease and hallux 
rigidus, status post arthroplasty;  

    (b) The manifestations and severity of 
the service-connected left first MTP 
degenerative joint disease and hallux 
rigidus, status post arthroplasty.  If the 
examiner has found that other foot 
disability, including hallux valgus and/or 
heel spur, was of service onset, or caused 
or aggravated by the already service-
connected disability, current findings 
concerning any such disability should be 
included as well.  In addition to range of 
motion studies, the examiner should also 
comment on any functional impairment 
resulting from painful motion, weakness, 
fatigability, repetitive motions, and/or 
incoordination.  Additionally, appropriate 
consideration must be given to the 
Veteran's own lay history of 
symptomatology.  

All indicated tests should be conducted, 
and the results reviewed, prior to the 
examiner's final report.  All conclusions 
and opinions must be supported by an 
adequate rationale or explanation.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should first 
review the raised claim for service 
connection for a left foot disorder, other 
than the service-connected left MTP 
degenerative joint disease and hallux 
rigidus, status post arthroplasty, on both 
a direct basis and as secondary to the 
service-connected disability, in the first 
instance.  At a minimum, this must include 
heel spur and hallux valgus.  The Veteran 
and his representative should be furnished 
with appropriate notice of the decision, 
and informed of the Veteran's appellate 
rights.  If the claim is denied, the issue 
should only be forwarded to the Board if 
an appeal is properly initiated and 
perfected.   

5.  Then, the RO should review the claims 
already on appeal, i.e., for an initial 
compensable evaluation for left MTP 
degenerative joint disease and hallux 
rigidus, status post arthroplasty, in 
light of all evidence of record.  If 
applicable, any other left foot disability 
found to be service-connected should be 
included as well. Concerning the right 
ankle scar, care must be taken to 
determine the symptomatology associated 
with the scars, as separate from the 
underlying ankle disability, which is 
rated separately, to avoid pyramiding.  If 
the decision is less than a full grant of 
the benefits sought, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

